DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 27 Jun 2022.

Amendments Received
Amendments to the claims were received and entered on 21 Sep 2022.

Restriction/Election
Applicant’s election of group I, claims 1–7, in the reply filed on 21 Sep 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8–19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 Sep 2022.

Status of the Claims
Canceled: 20
Withdrawn: 8–19
Examined herein: 1–7 and 20

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/832489 is acknowledged.
The examiner has been unable to find sufficient support for the limitations "synthesizing at least one of the set of new molecular structures; and testing the at least one of the set of new molecular structures for treatment effectiveness" in either the instant disclosure or any of the priority documents.  Hence, in this action, all claims are examined as though they had an effective filing date of 21 Sep 2022, the date in which this subject matter was first presented in the claims.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Withdrawn Rejections
All rejections of claim 20 are hereby withdrawn; its cancelation moots the rejections.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "synthesizing at least one of the set of new molecular structures; and testing the at least one of the set of new molecular structures for treatment effectiveness".  Having reviewed the portions of the disclosure that Applicant asserts support the newly-presented limitations (Reply of 21 Sep 2022, p. 10 § I) and other portions of the originally-filed disclosure, the examiner has been unable to find sufficient support for either of these limitations.  The originally-filed disclosure appears to be completely silent regarding synthesizing new compounds or testing those compounds.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–7 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  The rationale has been revised to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "latent space exploration based on drug molecular-structure data and drug biological-treatment data to determine a drug compound for treating diseases".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method and a system, each of which falls within one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "generating multi-input encoder layers …"; "generating a multi-modal latent space using a variational auto-encoder based on the encoder layers"; "determining clusters of the embedding vectors in the latent space associated with diseases"; "determining centroids for a first disease cluster and a second disease cluster"; "determining a linear interpolation path between a start-point and an end-point"; "determining a non-linear interpolation path between the start-point and the end-point"; "performing an interpolation of the linear interpolation path points and the non-linear interpolation path points"; "determining a plurality of chords between the linear interpolation path points and the non-linear interpolation path points"; "ranking the candidate points using a quantitative structure-activity relationship model based on a target-value and a biomarker"; "determining a vector path within the interpolation region based on the rankings of the candidate points"; "converting the vector path into a set of new molecular structures" and "decoding the top-ranked candidate points of the vector path".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: "synthesizing at least one of the set of new molecular structures; and testing the at least one of the set of new molecular structures for treatment effectiveness".
Adding the generic technology of synthesizing and testing the compound to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented; the abstract idea is performed in exactly the same manner regardless of how the designed compound is synthesized and tested, or even if it is never synthesized at all.  Similarly, adding the abstract idea to the step of synthesis and testing does not impose any meaningful limits on how these technologies operates.  The synthesis and testing procedures for a compound are exactly the same regardless of how the compound was designed, whether that be by the claimed procedure, a different design procedure, arbitrarily designed, or created by a random process.  Hence, these steps only generally link the abstract idea to the technological environment of synthesizing and testing novel compounds, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the additional claim elements only generally link the abstract idea to the technological environment of compound synthesis and testing.  "Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application" (MPEP 2106.05(h)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. synthesis and assays of chemical compounds).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Claim Rejections Under 35 USC § 101
In the reply filed 21 Sep 2022, Applicant asserts that "executing a latent space exploration process providing enhanced computing capability and reduced search space" "represents a technical improvement that renders claim 1 eligible under Section 101" (p. 11).
This is not a reasonable interpretation of the claimed subject matter.  "Executing a latent space exploration process" is part of the abstract idea.  Even if executing that latent space exploration process "provid[es] enhanced computing capability and reduced search space", that achievement is found entirely within the abstract realm of data processing and mathematical modeling.  It does not improve any non-abstract technology.
Applicant further asserts that the steps of "converting the vector path …", "synthesizing at least on [sic] of the set of new molecular structures" and "testing the at least one of the set of new molecular structures …" "integrate the other elements of claim 1 into a practical application, and also, in combination with the technical improvement above, constitute significantly more than any alleged abstract idea recited in claim 1" (p. 11).
As explained above, "converting the vector path …" is part of the abstract idea.  It cannot constitute a practical application into which the abstract idea is integrated, nor can it impart an inventive concept to the claims.
As further explained above, though the elements of "synthesizing at least on [sic] of the set of new molecular structures" and "testing the at least one of the set of new molecular structures …" are additional elements (i.e. they are claim elements other than the abstract idea, or judicial exceptions), they are nonetheless insufficient to render the claims significantly more than an abstract idea.  These claim elements provide no instructions to the practitioner regarding which compound(s) should be synthesized, how they should be synthesized, how they should be tested, or which treatments for which they may be effective.  These claim elements do nothing more than generally link the abstract idea to the broad technological field of compound synthesis and testing.  As such, they are insufficient to integrate the abstract ideas into a practical application, nor do they impart and inventive concept to the claims.
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671